Citation Nr: 0613903	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-34 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating higher than zero percent 
prior to July 31, 2000, and higher than 10 percent from July 
31, 2000, for left varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton




INTRODUCTION

The veteran served on active duty from November 1982 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).  

The rather involved procedural history follows.  In February 
1994 the veteran initially filed an application for benefits 
claiming entitlement to service connection for epididymitis.  
The RO denied that claim in a July 1994 rating decision, from 
which the veteran perfected an appeal to the Board.  In a 
June 1999 decision, the Board denied the claim on the basis 
that it was not well grounded.  

Subsequently, on July 31, 2000, the veteran submitted a 
statement in which he stated that he wished to reopen his 
claim for service connection for epididymitis and left 
testicular pain.  In an August 2000 decision, the RO denied 
that claim on the basis that it was not well grounded.

Subsequently, in November 2000, the veteran submitted a 
statement in which he stated his wish to reopen his claim for 
service connection for varicose veins of the left testicle.  
In a May 2001 rating decision, the RO granted service 
connection for left varicocele (claimed as varicose veins of 
the left testicle); and assigned a noncompensable (zero) 
disability rating effective from February 1, 1994 (the day 
after the veteran's discharge from active duty).  

The RO assigned that effective date on the following basis.  
The RO determined that the Board's June 1999 decision-which 
denied service connection for epididymitis on the basis that 
it was not well grounded-was not final under provisions of 
VCAA.  

The Board notes here that Veterans Claims Assistance Act of 
2000, Pub.L. No. 106- 475, 114 Stat. 2096 (VCAA) was enacted 
on November 9, 2000.  Section 7(b)(1) of the VCAA provides: 
In the case of a claim of benefits denied or dismissed as 
described in paragraph (2), the Secretary of Veterans Affairs 
shall, upon the request of the claimant or on the Secretary's 
own motion, order the claim readjudicated under Chapter 51 of 
such title, as amended by this Act, as if the denial or 
dismissal had not been made.  Under the cited paragraph (2), 
applicable denials are those which became final during the 
period beginning on July 14, 1999, and ending on the date of 
enactment of VCAA ( November 9, 2000), and were denied on the 
basis that the claim was not well grounded.  VAOPGCPREC 03-
2001.   

In the May 2001 rating decision, the RO determined that the 
veteran's case fit these criteria, and on that basis the June 
1999 Board decision was not final.  Consequently, the RO 
determined that the veteran had actively pursued his claim 
for left testicle pain since his original claim in February 
1994 following discharge, and therefore assigned an effective 
date of February 1, 1994 for service connection for left 
varicocele.  

The veteran perfected an appeal from the May 2001 rating 
decision as to the zero percent disability rating assigned.  
During the appeal period, in a July 2003 rating decision, the 
RO increased the assigned rating for left varicocele from 
zero to 10 percent, effective July 31, 2000.  The RO 
determined the July 31, 2000 effective date for assignment of 
a 10 percent rating on the basis that this was the date the 
veteran re-opened his claim for service connection, which was 
allowed back to the day following separation from service.  
The RO also determined that clinical evidence did not support 
assignment of a compensable evaluation prior to that date.  

In August 2003, the veteran submitted a statement in support 
of claim.  In that document he filed a notice of disagreement 
as to the July 2003 rating decision, stating that he was 
continuing his appeal to the Board; and asserting that the 
effective date of increase in rating should be the effective 
date of claim, February 1, 1994.  

In a September 2003 statement of the case (SOC), the RO 
addressed the issue of entitlement to an effective date, 
prior to July 31, 2000, for the assignment of a 10 percent 
disability rating for left varicocele.  In that SOC the RO 
determined that the veteran's August 2003 filing led the RO 
to believe that he accepted the 10 percent evaluation 
assigned to the left varicocele as a complete grant of 
benefit, and the RO therefore considered the appeal on the 
evaluation terminated.  Further, the RO stated that, however, 
the veteran's communication was accepted as a notice of 
disagreement with the assigned effective date for the 10 
percent rating, because the veteran proposed that the 10 
percent rating should have been from February 1, 1994.

In the veteran's subsequently filed appeal to the Board, 
submitted in November 2003, he clarified his assertions 
stating that he did not reopen his claim (in July 2000), but 
rather has continuously prosecuted his claim from 1994. 

In summary, the RO has addressed the issue on appeal as 
entitlement to an earlier effective date than July 31, 2000, 
for assignment of a 10 percent rating for left varicocele.  
However, as discussed above, in the May 2001 rating decision, 
which granted service connection for left varicocele, the RO 
determined that the previous June 1999 Board decision (which 
denied service connection for the claimed disability) was not 
final.  On that basis, the RO granted service connection 
effective from February 1, 1994.  The veteran perfected an 
appeal from that rating decision as to the initially assigned 
noncompensable rating.  Review of the veteran's November 2003 
substantive appeal does not clearly show that he has accepted 
the 10 percent evaluation assigned to the left varicocele 
from July 31, 2000 as a complete grant of benefit.

In cases such as this in which the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) (on a claim for an original or an increased 
rating, it is presumed that the veteran seeks the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy when less than the 
maximum available benefit is awarded).

The Board notes that the veteran testified at a Board hearing 
in January 1999 before a Veterans Law Judge other than the 
undersigned.  At that time, the issue before the Board was 
entitlement to service connection for epididymitis. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, the VCAA requires that a notice in accordance 
with 38 U.S.C.           § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

Where a claim is predicated on establishing an initial rating 
at the time of the grant of service connection, as in the 
case here in which service connection was granted and the 
veteran appealed the initial rating assigned, the ruling 
announced in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), would be for consideration.  The Court held that the 
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Id., slip op. at 4.  In this 
regard, the notice provided to the appellant is inadequate 
with respect to these elements.  

The appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the left varicocele disability on appeal.  
As this question is involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
appellant as to the type of evidence that is needed to 
establish a disability rating and an effective date.

During the course of this appeal, the criteria for evaluating 
cardiovascular disorders, including the criteria under 
Diagnostic Code 7120-under which the veteran's left 
varicocele is rated by analogy-were changed, effective on 
January 12, 1998.  62 Fed. Reg. 65,219 (1997).  The veteran 
has not been provided with the previous regulations 
pertaining to that code.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a disability 
rating and an effective date for the claim 
on appeal, as outlined in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case, to 
include all pertinent law and regulations, 
and an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


